DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1, 3, and 4, in the response filed March 17, 2021, have been entered.
Claims 1 and 3-7 are currently pending in the above identified application.
Claims 6-7 have been withdrawn from consideration as being directed towards a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as obvious over WIPO 2012/0086725 to Daikin in view of US Pub. No. 2008/0020159 to Taira.
NOTE: English Machine translation of WO 2012/0086725 is being used for prior art mapping.
Regarding claims 1 and 3-5, Daikin teaches a polytetrafluoroethylene (PTFE) stretching material (composition) comprising a polytetrafluoroethylene A, that is a modified PTFE having a columnar extrusion pressure of less than 70 MPa in a regeneration ratio 1600 (Id., para 0029-0032) and a low molecular weight polytetrafluoroethylene B that is not fibrillated and has a number average molecular weight of not more than 60,000 (Id., para 0053, 0058-0059).  Daikin teaches the low molecular weight PTFE B having a melt viscosity of 1x102 to 7 x 105 Pas at 380°C (Id., abstract, para 0053-0054).  Daikin 
Alternatively, Daikin teaches the PTFE A being a modified PTFE comprising a TFE unit based on TFE and a modified monomer unit (Daikin, para 0030).  Daikin teaches the modified monomer not being particularly limited as long as it is capable of copolymerizing with TFE and teaches the use of  perfluoroolefins such as hexafluoropropylene (HFP), vinylidene fluoride, and trifluoroethylene, or a perfluorovinyl ether having a formula CF2=CF-ORf, wherein Rf is a perfluoro alkyl vinyl ether having a perfluoroalkyl group having 1 to 10 carbons (Id., para 0037-0047), reading on the modifier having the same formula as I or III in claims 3 and 4 of the instant invention.  Regarding the claimed extrusion pressure at a reduction ratio of 1600 of the modified polytetrafluoroethylene, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose cylinder extrusion pressure in the reduction ratio 1600 , the claimed properties are deemed to be inherent to the structure in the prior art since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention, including a modified PTFE that has the ability fibrillate, which the instant invention also has (see instant disclosure pare 0018), formed from TFE and modified unit that are substantially similar to the claimed invention, and teaches a cylinder extrusion pressure in the regeneration ratio 1600 (versus reduction ratio) within the 
Daikin does not teach the PTFE A of modified PTFE having a particle core and a particle shell.
However, Taira teaches a modified polytetrafluoroethylene fine powder which can be processed into molded article high in thermal stability, chemical resistance and transparency (Taira, abstract).  Taira teaches the cylinder extrusion pressure at a reduction ratio of 1600 being not higher than 50 MPa (Id.).  Taira teaches the modified PTFE powder having a particle core comprising a modified PTFE being modified by copolymerization with a species selected from a fluoro(alkyl vinyl ether) represented by the general formula (I) F2C=CFO(CF2)n1X1 (wherein X1 represent hydrogen atom or fluorine atom and n1 represent an integer of 1 to 6), a vinylic heterocyclic compound represent by the formula (II) 
    PNG
    media_image1.png
    93
    114
    media_image1.png
    Greyscale
(wherein X2 and X3 are the same or different and each represents hydrogen atom or fluorine atom and Y represents –CR1R2- in which R1 and R2 are the same or different each represents fluorine atom, an alkyl group containing 1 to 6 carbon atoms or a fluoroalkyl group containing 1 to 6 carbon atoms), or a fluoroolefin CX4X5=CX6(CF2)n2F (wherein X4, X5, and X6 each represent hydrogen atom or fluorine atom provided that at least one of them represents fluorine atom and n2 represents an integer of 1 to 5) (claim 3), and a particle shell of modified PTFE that is copolymerized TFE with the fluoro(alkyl vinyl ether) formula (I) or fluoroolefin general formula (III) (claim 4) (Id., para 0011-0012, 0042-0062).  Taira teaches that a core/shell structure lowers the extrusion pressure and the structure of the particle core contributes mainly towards the transparency and thermal stability (Id., para 0091). Taira teaches embodiments having an average particle size of 0.22 to 0.25 microns (Id., Table 1, Table 2).

Regarding claim 5, the limitation “an electric wire coating material” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The PTFE stretching material of Daikin can be used as an electric wire coating material because the composition, prior to or after the formation of a porous membrane, is capable of being applied to or wrapped around a wire, thereby forming an electric wire coating material.  

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. 
Applicant argues, with regards to the combination of Daikin and Taira, that it would not have been obvious to use the core-shell structure of Taira in Daikin as the modified PTF of Taira has a cylinder extrusion pressure at a reduction ratio of 1600 not higher than 50 MPa while Daikin discloses that the modified PTFE preferably has a cylindrical extrusion pressure at a reduction ratio of 1600 of 70 MPa or more and that if the extrusion pressure is too small, the stretchability is inferior.  Examiner respectfully disagrees.  While Daikin teaches a preferred embodiment having a columnar extrusion pressure of 70 mpa or more in a regeneration ratio (1600), Daikin also explicitly teaches “[t]he modified PTFE may have a columnar extrusion pressure of less than 70 mpa in a regeneration ratio (1600)” (Daikin, para 0032).  may be deteriorated” (Id., emphasis added).  Applicant appears to be arguing that Daikin teach away from an extrusion pressure below 70 as necessarily resulting in an inferior product.  However, this is not accurate, especially given the explicit teaching of using a modified PTFE having an extrusion pressure below 70 MPa.   As Daikin explicitly teach the use of lower extrusion pressure PTFE, substitution with a lower extrusion pressure PTFE would have been obvious to one of ordinary skill in the art before the effective filing date based on the totality of the teachings of Daikin.  Additionally, Taira teaches the modified PTFE being processed into molded articles having high thermal stability, chemical resistance and transparency and teaches the core/shell structure lowers the extrusion pressure and the structure of the particle core contributes mainly towards transparency and thermal stability, desirable properties and motivation to use in the invention of Daikin.  Furthermore, Daikin teaches PTFE A having a standard specific gravity of 2.130 to 2.230 (Daikin, para 0026).  The Taira teaches specific embodiments of the modified PTFE having a SSG of 2.168, 2.173, 2.180, and 2.175 (Taira, para 0145, 0156, 0170, 0180), which are all within the disclosed ranges of Daikin.  Therefore, the combination would have been obvious to one of ordinary skill in the art before the effective filing date based on the similarities of properties of the modified PTFE and the advantages of thermal stability, chemical resistance, and transparency.
Applicant points to the advantageous effect of the combined use of PTFE A, which has a cylinder extrusion pressure lower than 70 MPa at a reduction ratio of 1600, and the PTFE B of the present invention in the comparison between Example 1 and Comparative Example 1, such superior effect begin completely unexpected, including when compared to the combined suggestions of Daikin and Taira.  However, Daikin already establishes the use of a PTFE B having the claimed properties and structure as well as a PTFE A having an extrusion pressure less than 70 MPa at a reduction ratio of 1600.  In the examples, the extrusion pressure of PTFE-H, having the core-shell structure, is 36 MPA, whereas the non-core-shell structure PTFE-H2 has an extrusion pressure of 85 MPa.  Daikin already establishes the use of an extrusion pressure within the claimed range used in conjunction with a non-fibrillating, low molecular weight PTFE having a melt viscosity of 1 x102 to 7 x 105 Pa·s.  As the extrusion pressure described in Daikin is below that tested in the comparative example, encompassing the lower extrusion 36 MPa of the core/shell, the unexpected result would have to be shown to be resultant of the core-shell structure.  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER A GILLETT/Examiner, Art Unit 1789